         CASE 0:19-cv-01820-MJD-BRT Doc. 520 Filed 06/30/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Insignia Systems, Inc.,

                     Plaintiff,
                                                     ORDER
        vs.                                          Civ. No. 19-1820 (MJD/BRT)



News Corporation, News
America Marketing FSI LLC and
News America Marketing In-Store
Services, LLC,

                     Defendants.



      William Christopher Carmody, Arun S. Subramanian, Mark Musico, Y.
Gloria Park, Ryan V. Caughey, Alejandra Salinas and Rachel S. Black, Susman
Godfrey LLP, and Jerry W. Blackwell and S. Jamal Faleel, Blackwell Burke PA,
Counsel for Plaintiff.

      Todd A. Wind, Nicole M. Moen, and Rachel L. Dougherty, Fredrikson &
Byron, PA, William B. Michael, Kenneth A. Gallo, Jane B. O’Brien and Paul D.
Brachman, Paul, Weiss, Rifkind, Wharton & Garrison, and Gerson A. Zweifach,
Williams & Connolly LLP, Counsel for Defendants.


I.      Background


     This matter is before the Court on Plaintiff’s objection to Magistrate Judge

Becky R. Thorson’s oral order denying its motion to compel Defendant News

America Marketing In-Store Services LLC (“NAM”) to produce its post-

                                           1
        CASE 0:19-cv-01820-MJD-BRT Doc. 520 Filed 06/30/21 Page 2 of 4




complaint communications with three retailers at issue in this case. [Doc. No.

484]


       At the hearing on Plaintiff’s motion, the Magistrate Judge noted that

Plaintiff’s request sought “communications with Albertson, CVS and Kroger

from July 11th, 2019 to the present concerning this litigation.” (Doc. No. 497-1 at

30.) The Magistrate Judge then found that


       [Plaintiff’s] request includes words that have corresponding definitions,
       and that includes a definition of communication. And the definition for
       communications states that communications shall mean every manner or
       means of disclosure, transfer or exchange of information, whether oral,
       electronic, by document or otherwise, and whether face-to-face, in a
       meeting, or by telephone, mail, electronic mail, person delivery or
       otherwise. And communications include communications between your
       lawyers, and that’s capital “Your” and the lawyers of Albertsons, CVS and
       Kroger. As drafted and incorporating this deposition, the request is overly
       broad and not proportional and the motion is denied on those grounds.

Id.

       Plaintiff asserts it sought this discovery after two of these retailers

submitted nearly identical declarations. As NAM has named the declarants as

trial witnesses, Plaintiff seeks access to NAM’s correspondence with them to

evaluate the weight, credibility, bias and motive of the retailers on issues central

to this case, and that its request is reasonably and narrowly tailored to achieve

such purpose.

                                           2
       CASE 0:19-cv-01820-MJD-BRT Doc. 520 Filed 06/30/21 Page 3 of 4




      Plaintiff argues the Magistrate Judge’s Order is clear error, as Defendant

did not meet its burden of demonstrating overbreadth or lack of proportionality

as needed to resist the requested discovery.


      In response, Defendants argue that Plaintiff had the opportunity to depose

the declarants at issue, and in fact, did depose one of them, Caroline Pratt.

During the deposition, Plaintiff had the opportunity to ask her questions about

her declaration. (Moen Decl. Ex. A (Pratt Dep. at 61-66, 73 and 82.)


      Defendants further assert that Plaintiff’s request was overly broad because

it swept in far more documents than it claims are relevant, and not proportional

to the needs of the case given mountain of discovery already produced. For

example, Plaintiff seeks communications with CVS even though a representative

from CVS did not submit a declaration. Further, the request seeks over a year

and one-half of post-complaint communications from every manner of agent,

employee or representative of multiple parties concerning this litigation.


II.   Standard of Review


      The Court must modify or set aside any portion of the Magistrate Judge's

Order found to be clearly erroneous or contrary to law. See 28 U.S.C.



                                         3
       CASE 0:19-cv-01820-MJD-BRT Doc. 520 Filed 06/30/21 Page 4 of 4




' 636(b)(1)(A); Fed. R. Civ. P. 72(a); Local Rule 72.2(a). Based on the Court’s

review of the record and the submissions of the parties, the Court concludes that

the Magistrate Judge's Order is neither clearly erroneous nor contrary to law.


      IT IS HEREBY ORDERED:


      1. Plaintiff’s Appeal [Doc. No. 495] is DENIED and the Order of

         Magistrate Judge Becky R. Thorson dated April 27, 2021 [Doc. No. 484]

         is AFFIRMED in all respects.


Date: June 30, 2021


                                             s/Michael J. Davis
                                             Michael J. Davis
                                             United States District Court




                                         4
